UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2297


GEORGE W. BLACKWELL, SR.,

                Plaintiff - Appellant,

          v.

PAULA Y. SMITH, Dr.; PHILLIP STOVER, M.D.; BOYD BENNETT;
THEODIS BECK; KENNETH TEAGUE; TONY SMITH,

                Defendants - Appellees,

          and

SHANG-HSIEN STANLEY YUAN; RICK ANDERSON; FMCU,

                Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Graham C. Mullen,
Senior District Judge. (1:08-cv-00526-GCM)


Submitted:   April 29, 2010                    Decided:   May 3, 2010


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


George W. Blackwell, Sr., Appellant Pro Se.      Yvonne Bulluck
Ricci, Assistant Attorney General, Raleigh, North Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           George W. Blackwell, Sr., seeks to appeal the district

court’s   order   dismissing   his   civil     action. ∗     We   dismiss    the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                   “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

           The    district   court’s       judgment    was   entered    on   the

docket on October 8, 2009.        The notice of appeal was filed on

November 10, 2009.      Because Blackwell failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       DISMISSED

     ∗
       Blackwell’s claims against Defendants Paula Smith, M.D.,
and Phillip Stover, M.D., were dismissed without prejudice. The
remainder of Blackwell’s claims were dismissed with prejudice.



                                       3